

 S3628 ENR: National Flood Insurance Program Extension Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 3628IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the National Flood Insurance Program.1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act.2.Reauthorization of National Flood Insurance Program(a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking December 7, 2018 and inserting May 31, 2019.(b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking December 7, 2018 and inserting May 31, 2019.(c)Retroactive effective dateIf this Act is enacted after December 7, 2018, the amendments made by subsections (a) and (b) shall take effect as if enacted on December 7, 2018.Speaker of the House of RepresentativesVice President of the United States and President of the Senate